                                                                              Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 1 of 36 Page ID #:1




                                                                               1   RINA CARMEL (Bar No. 208311)
                                                                                    rc@amclaw.com
                                                                               2   ANDERSON, McPHARLIN & CONNERS LLP
                                                                                   707 Wilshire Boulevard, Suite 4000
                                                                               3   Los Angeles, California 90017-3623
                                                                                   TELEPHONE: (213) 688-0080  FACSIMILE: (213) 622-7594
                                                                               4
                                                                                 Attorneys for Defendant GENERAL
                                                                               5 INSURANCE COMPANY OF AMERICA
                                                                               6
                                                                               7
                                                                               8                          UNITED STATES DISTRICT COURT
                                                                               9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                                              10
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11 ROBERT GENOVA, an individual; and                   Case No.
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                 DORA GENOVA, an individual,
                                                                              12                                                     GENERAL INSURANCE
                                                                                            Plaintiffs,                              COMPANY OF AMERICA’S
                                                                              13                                                     NOTICE OF REMOVAL OF
                                                                                     vs.                                             ACTION UNDER 28 U.S.C. § 1441;
                                                    LAWYERS




                                                                              14                                                     DECLARATIONS OF RINA
                                                                                 GENERAL INSURANCE COMPANY                           CARMEL AND DESIREE
                                                                              15 OF AMERICA; a corporation; and                      MORENO AND EXHIBITS
                                                                                 DOES 1-30, inclusive,                               THERETO
                                                                              16
                                                                                            Defendants.
                                                                              17
                                                                              18
                                                                              19
                                                                              20 TO THIS HONORABLE COURT AND TO ALL PARTIES AND THEIR
                                                                              21 COUNSEL OF RECORD:
                                                                              22          PLEASE TAKE NOTICE that Defendant General Insurance Company of
                                                                              23 America (“General”) hereby removes to the United States District Court for the Central
                                                                              24 District of California, the state court action, styled Robert Genova and Dora Genova v.
                                                                              25 General Insurance Company of America, bearing Case No. 21PSCV00120 (“State
                                                                              26 Court Action”), which action was filed in the California Superior Court, in and for the
                                                                              27 County of Los Angeles on February 16, 2021, and served on General on February 17,
                                                                              28 2021.


                                                                                                                                 1
                                                                              Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 2 of 36 Page ID #:2




                                                                               1 I.      GROUNDS FOR REMOVAL
                                                                               2         1.    This Court has original jurisdiction of this action under 28 U.S.C.
                                                                               3 § 1332, on the basis of diversity of citizenship, and this action may be removed by
                                                                               4 General pursuant to 28 U.S.C. § 1441, in that it is a civil action between citizens of
                                                                               5 different states and the matter in controversy exceeds the sum of $75,000, exclusive
                                                                               6 of interests and costs.
                                                                               7         2.    On February 16, 2021, Plaintiffs Robert Genova and Dora Genova
                                                                               8 (collectively “Plaintiffs”) commenced the State Court Action against General in the
                                                                               9 Superior Court of the State of California in and for the County of Los Angeles,
                                                                              10 bearing Case No. 21PSCV00120.
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11         3.    A true and correct copy of the conformed Complaint for (1) Breach of
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12 Contract; and (2) Breach of Good Faith and Fair Dealing (“Complaint”) and
                                                                              13 accompanying papers, process, pleadings and orders served upon General in the
                                                    LAWYERS




                                                                              14 State Court Action are attached as Exhibit A to the attached Declaration of Rina
                                                                              15 Carmel (“Carmel Decl.”). Carmel Decl., ¶ 3 and Exh. A.
                                                                              16         4.    Plaintiffs served the Summons and Complaint on General on February 16,
                                                                              17 2021. Carmel Decl. ¶ 3 and Exh. A at 10.
                                                                              18         5.    This Notice of Removal is timely filed, pursuant to 28 U.S.C.
                                                                              19 § 1446(b), since it is filed within 30 days of service of the Summons and State Court
                                                                              20 Action Complaint on General.
                                                                              21 II.     DIVERSITY JURISDICTION EXISTS IN THIS MATTER
                                                                              22         6.    This case may be removed, pursuant to 28 U.S.C. § 1441(a), because
                                                                              23 complete diversity exists between Plaintiffs, on the one hand, and General, on the other
                                                                              24 hand, and the amount in controversy will exceed $75,000. See 28 U.S.C. § 1332.
                                                                              25         A.    Citizenship of the Parties
                                                                              26         7.    In the Complaint, Plaintiffs admit that they both reside in the County of
                                                                              27 Los Angeles, California. Thus, Plaintiffs are citizens of the State of California.
                                                                              28 Carmel Decl., ¶ 3 and Exh. A at 16:3-6.


                                                                                                                             2
                                                                              Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 3 of 36 Page ID #:3




                                                                               1        8.     General is a corporation incorporated under the laws of the State of
                                                                               2 New Hampshire, and its principal place of business is located in the Commonwealth
                                                                               3 of Massachusetts. Carmel Decl., ¶ 4 and Exh. B. Thus, General is a citizen of the
                                                                               4 State of New Hampshire and the Commonwealth of Massachusetts for purposes of
                                                                               5 diversity jurisdiction.
                                                                               6        9.     The citizenship of DOE defendants is disregarded for removal
                                                                               7 purposes. 28 U.S.C. § 1441(b)(1).
                                                                               8        10.    There exists complete diversity, because Plaintiffs and General are
                                                                               9 citizens of different states. See, e.g., Hertz Corp. v. Friend, 559 U.S. 77, 93 (2010).
                                                                              10        B.     Amount in Controversy Exceeds $75,000
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11        11.    The amount in controversy necessary to establish jurisdiction, under 28
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12 U.S.C. § 1332, is met, because the Complaint alleges that Plaintiffs seek the
                                                                              13 following amounts against General:
                                                    LAWYERS




                                                                              14               a.    At least $20,000 in damages for alleged breach of contract.
                                                                              15 Carmel Decl. ¶ 3 and Exh. A at 18:5-6.
                                                                              16               b.    Additional, unspecified amounts for loss of use. Carmel Decl. ¶
                                                                              17 3 and Exh. A at 18:24.
                                                                              18               c.    Additional, unspecified amounts for emotional distress and
                                                                              19 general damages. Carmel Decl. ¶ 3 and Exh. A at 18:24, 19:4.
                                                                              20               d.    Additional, unspecified amounts in attorneys’ fees. Carmel
                                                                              21 Decl. ¶ 3 and Exh. A at 18:24-25, 19:7.
                                                                              22               e.    Punitive damages. Carmel Decl. ¶ 3 and Exh. A at 19:6.
                                                                              23        12.    In determining whether the jurisdictional requirement for diversity
                                                                              24 jurisdiction has been met, the defendant must demonstrate that it is “more likely
                                                                              25 than not” that the amount in controversy has been met. Sanchez v. Monumental Life
                                                                              26 Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). “If the complaint does not clearly
                                                                              27 specify damages, the court may examine facts in the complaint and evidence
                                                                              28 submitted by the parties. The jurisdictional minimum may be satisfied by claims for


                                                                                                                             3
                                                                              Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 4 of 36 Page ID #:4




                                                                               1 special and general damages, attorneys’ fees and punitive damages.” Simmons v.
                                                                               2 PCR Tech., 209 F. Supp. 2d 1029, 1031 (N.D. Cal. 2002). The Court may assign
                                                                               3 values to such claims, and aggregate them to determine that the amount in
                                                                               4 controversy requirement is satisfied. Guillen v. Kindred Healthcare Operating, Inc.,
                                                                               5 No. EDCV1702196JAKFEMX, 2018 WL 1183354, at *4-6 (C.D. Cal. Mar. 7,
                                                                               6 2018).
                                                                               7        13.    As to alleged breach of contract, Plaintiffs in fact claim $34,601 for the
                                                                               8 cost of repairs to the insured house. Declaration of Desiree Moreno (“Moreno
                                                                               9 Decl.”) ¶ 3 and Exh. C. Plaintiffs in fact claim $12,600 for slab leak repair and heat
                                                                              10 and air system. Moreno Decl. ¶ and Exh. D. These amounts total $47,201.
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                        14.    As to alleged emotional distress, this has been held to be a remedy for
                                                                              12 breach of the implied covenant of good faith and fair dealing. E.g., Crisci v. Sec.
                                                                              13 Ins. Co. of New Haven, Conn., 66 Cal. 2d 425, 432-433 (1967) (awarding insured
                                                    LAWYERS




                                                                              14 plaintiff $25,000 for emotional distress in bad faith case). A court in the Central
                                                                              15 District of California ruled that, where the complaint did not allege an amount for
                                                                              16 emotional distress, the amount in controversy requirement was sought, based on the
                                                                              17 defendant insurer’s introduction of evidence of jury verdicts in other bad faith cases,
                                                                              18 showing a verdict for emotional distress of $100,000, where the compensatory
                                                                              19 damages were $27,009; and verdicts of $400,000 for emotional distress in two other
                                                                              20 bad faith cases. Cain v. Hartford Life & Acc. Ins. Co., 890 F. Supp. 2d 1246, 1250
                                                                              21 (C.D. Cal. 2012) (citation omitted). Therefore, the amount in controversy
                                                                              22 requirement was satisfied, based on alleged emotional distress alone. Id.
                                                                              23        15.    As to attorneys’ fees, this has been held to be a remedy for breach of
                                                                              24 the implied covenant of good faith and fair dealing. Brandt v. Superior Court, 37
                                                                              25 Cal. 3d 813 (1985); Guillen, 2018 WL 1183354, at *6.
                                                                              26        16.    As to punitive damages, this has been held to be a remedy for breach of
                                                                              27 the implied covenant of good faith and fair dealing. Neal v. Farmers Ins. Exch., 21
                                                                              28 Cal. 3d 910, 921-923 (1978). Applying a multiplier of ten, Simon v. San Paolo U.S.


                                                                                                                             4
                                                                              Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 5 of 36 Page ID #:5




                                                                               1 Holding Co., Inc., 35 Cal. 4th 1159 (2005), would result in an amount of
                                                                               2 controversy of at least $472,010. Applying a more conservative 1:1 ratio would still
                                                                               3 increase the amount in controversy by at least an additional $47,210, for a total of at
                                                                               4 least $94,402. Guillen, 2018 WL 1183354, at *5-6. Because punitive damages are
                                                                               5 legally recoverable in California bad faith cases, and because Plaintiffs seek them
                                                                               6 here, courts should take them into account when determining if the jurisdictional
                                                                               7 minimum has been met. E.g., Campbell v. Hartford Life Ins. Co., 825 F. Supp. 2d
                                                                               8 1005, 1008-1009 (E.D. Cal. 2011) (concluding that under 4:1 ratio, plaintiff’s claim
                                                                               9 for punitive damages against defendant insurer meant that amount in controversy
                                                                              10 requirement was satisfied).
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                         17. Under the circumstances assigning any reasonable value to Plaintiffs’
                                                                              12 claims for emotional distress, general damages, and punitive damages, it is clear that
                                                                              13 the $75,000 jurisdictional minimum for removal is met in this case.
                                                    LAWYERS




                                                                              14 III.    VENUE
                                                                              15         18.   28 U.S.C. § 1441(a) provides that “any civil action brought in a State
                                                                              16 may be removed by the defendant or defendants, to the district court of the United
                                                                              17 States for the district and division embracing the place where such action was
                                                                              18 pending.”
                                                                              19 / / /
                                                                              20 / / /
                                                                              21 / / /
                                                                              22 / / /
                                                                              23 / / /
                                                                              24 / / /
                                                                              25 / / /
                                                                              26 / / /
                                                                              27 / / /
                                                                              28 / / /


                                                                                                                            5
                                                                              Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 6 of 36 Page ID #:6




                                                                               1        19.    Plaintiffs filed the instant action in the Superior Court of the State of
                                                                               2 California for the County of Los Angeles. According to 28 U.S.C. § 84(c)(2), the
                                                                               3 Western Division of this Court embraces the Superior Court for the County of Los
                                                                               4 Angeles and, therefore, is the proper Court for the removal of this action.
                                                                               5
                                                                               6 DATED: March 19, 2021                ANDERSON, McPHARLIN & CONNERS LLP
                                                                               7
                                                                               8                                      By:
                                                                               9                                           Rina Carmel
                                                                                                                      Attorneys for Defendant GENERAL
                                                                              10                                      INSURANCE COMPANY OF AMERICA
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12
                                                                              13
                                                    LAWYERS




                                                                              14
                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28


                                                                                                                             6
                                                                              Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 7 of 36 Page ID #:7




                                                                               1                        DECLARATION OF RINA CARMEL
                                                                               2         I, Rina Carmel, declare as follows:
                                                                               3         1.    I am an attorney at law duly licensed to practice before all courts in the
                                                                               4 State of California and before this Court. I am senior counsel with the law firm of
                                                                               5 Anderson, McPharlin & Conners LLP, attorneys of record for Defendant General
                                                                               6 Insurance Company of America (“General”) in the above-captioned action.
                                                                               7         2.    I am over the age of 18 years and have personal knowledge of the
                                                                               8 matters set forth herein, and, if called upon as a witness to testify thereto, I could
                                                                               9 and would competently do so.
                                                                              10         3.    A true and correct copy of the conformed Complaint (1) Breach of
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11 Contract; and (2) Breach of Good Faith and Fair Dealing (“Complaint”) and
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12 accompanying papers, process, pleadings, and orders served upon General Insurance
                                                                              13 Company of America, styled Robert Genova and Dora Genova v. General Insurance
                                                    LAWYERS




                                                                              14 Company of America, bearing Case No. 21PSCV00120 (“State Court Action”), which
                                                                              15 action was filed in the California Superior Court, in and for the County of Los Angeles
                                                                              16 on February 16, 2021, is attached hereto as Exhibit A.
                                                                              17         4.    I caused my firm to access the California Secretary of State’s online
                                                                              18 Business Search portal and search for General Insurance Company of America. A
                                                                              19 true and correct copy of the printout of the search results is attached hereto as
                                                                              20 Exhibit B.
                                                                              21         I declare under penalty of perjury under the laws of United States of America
                                                                              22 that the foregoing is true and correct and that this declaration was executed on
                                                                              23 March 19, 2021.
                                                                              24
                                                                              25
                                                                                                                               Rina Carmel
                                                                              26
                                                                              27
                                                                              28


                                                                                                                               7
                                                                              Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 8 of 36 Page ID #:8




                                                                               1                      DECLARATION OF DESIREE MORENO
                                                                               2         I, Desiree Moreno, declare as follows:
                                                                               3         1.    I am Field Claims Resolution Specialist III of Defendant General
                                                                               4 Insurance Company of America (“General”) in the above-captioned action.
                                                                               5         2.    I am over the age of 18 years and have personal knowledge of the
                                                                               6 matters set forth herein, and, if called upon as a witness to testify thereto, I could
                                                                               7 and would competently do so.
                                                                               8         3.    A true and correct copy of an October 1, 2020 email from Plaintiff
                                                                               9 Dora Genova to me, and the attached September 30, 2020 Proposal by Casco Coast
                                                                              10 to Coast Construction, Inc., is attached hereto as Exhibit C.
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11         4.    A true and correct copy of an October 15, 2020 email from Plaintiff
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                              12 Dora Genova to me, and the attached October 14, 2020 Proposal and Contract by
                                                                              13 Rene’s Plumbing Repair, Inc., is attached hereto as Exhibit D.
                                                    LAWYERS




                                                                              14         I declare under penalty of perjury under the laws of United States of America
                                                                              15 that the foregoing is true and correct and that this declaration was executed on
                                                                              16 March 16, 2021.
                                                                              17                                              Desiree Moreno
                                                                              18                                              Desiree Moreno
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28


                                                                                                                              8
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 9 of 36 Page ID #:9




                      EXHIBIT A
                                                                         Exhibit A
                                                                         Page 9
                Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 10 of 36 Page ID #:10

Electronically FILED by Superior Court of California, County of Los Angeles on 02/16/7DYfP9,4CW9WMerri R. Carter, Executive Officer/C[erk of Court, by J. Gonzalez,Deputy Clerk

                                                                                                                                                   FOR COUR7 USE ONLY
                                                                     S UM     CtlI® N S                                                         (SOLO PARA USO DE LA COR7EJ
                                                            (CITACION JUDlCIAL)
              NOTICE TO DEFENDANT:                                                                                                 "
              (AV1S0 AL DEMANDADO):
              GENERAL TNSURANCE COMPANY OF AMERICA, a corporation;
               .D~10,
              and        inc usive
              YOU ARE BEING SUED BY PLAINTIFF:
              (LO ES,TA DEMANDANDO EL DEMAIVDANTE):
              ROBERT GENOVA, an individual; and DORA GENOVA, an
              individual
               NOTICE! You have been sued. The court may decide against you without your being heard unless ybu respond within 30 days. Read the infor[nation
               below.
                  You have 30 CALENDAR DAYS after this summons and [egal papers are.served on you to file a writteh response at this court and have a copy
               served on the plaintiff. A letter or phone ca!I wil[ not protect you. Your written response must be in proper [egal form if you want the court to hear your
               case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
               Online Self-He[p Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
               the court clerk for a fee waiver form. If you do not file your response on time, you may [ose the case by default; and your wages, money, and property
               may be taken without further warning from the court.
                  There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may warit to call an attorney
               referra! service. If you cannot afford an attorney, you may be e!igible for free legal services from a nonprofit legal services program. You can locate
               these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the Ca[ifornia Courts On[ine Self-He[p Center
               (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or counly bar.association. NOTE: The court has a statutory !ien for waived fees and
               costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case. .
               IAV/S0I Lo han demandado. Si no responde dentro de 30 dias, /a corte puede decidir en su contr•a sin eseuchar su versi6n: Lea la informaci6n a
               continuaci6n.
                 Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
               corte y'hacer que se entregue una copia al demandante. Una carta o una Ilamada telef6nicatno lo protegen. Su respuesta por escrito tiene que estar
               en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
               Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Coftes de Califomia (www.sucorte,ca.gov), en la
               biblioteca de leyes de su condado o en la corte que te quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretaiio de la corte
               que le dd un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento.y la corte /e .
               podra quitar su sueldo, dinero y bienes sin masadvertencia.
                 Hay otros requtsitos tegales. Es recomendab/e que llame a un abogado tnmedlatamente. Sf no conoce a un abogado, puede llamar a un servic(o de
               remisibn a abogados. Si no puede pagar a un abogado, es posible que cumpla con /os requisitos para obtener servicios legales gratuitos de un
               programa de servicios /ega/es sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de Califomia Legal Services, .
               (www.lawhelpcal[fornia.org), en e/ Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poni6ndose en contacto con la corte o eF
               colegio de abogados locales. AV1S0: Por ley, la corte tfene derecho a reclamar las cuotas y los costos exentos por lmponer un gravamen sobre
               cualquierrecuperaci6n de $10,000 6 mas de va/orrecibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
               pagar el gravamen de fa corte antes de que la corte pueda desechar e/ caso.
              The name and address of the court is;                                                                                cASE NUMaER:
                                                                                                                                   (NGmero del Caso):
              (El nombre y dlrecci6n de la corte es): East Judicial District - Pontona
              Superior Court of the State of California,' County of Los Angeles                                                                     2 1 P ~ C y' f 0 01 2 O
              400 Civil Center Plaza, Pomona, CA 91766
              The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
              (El nanbre, la direcci6n y ei ncimero de telcfono del abogado del demandante, o del demandante que.no tiene abogado,. es):
              Jason R. Bendel, Esq., 11620 Wilshire Blvd., Ste. 900, Los Aigeles, CA 90025, (310)362-61-10
                                                                                                                  Sherri R. Carter Executive Officert Clerkof Court
              DATE:                                                                                      Clerk, by                                                                Deputy..
            (Fecha) 0 2J1&2021                                                  (Secretario)             J. Gor¢aleZ                                                             (Adjunto) .
           (For proof of service of this sumnons, use Proof of Service of Summons (form POS-010).)
           (Para prueba de entrega de esta citati6n use e/ formulario Proof of Service of Summons, (POS-010)).
                                                                NOTICE TO THE PERSON SERVED: You are served
               [SEAL]       ~.~.~-'.u~~~..      .
                            kt~tE~tit..t                        1.     as an individual defendant:                                  -
                        ~'y~ ;.,.: •..-...   ' rfj}~•a,~        2. 0        as the person suad under the fictitious name of (spocify):



                                                                s. CS6 on behaif of (specify): General Insurance Cornpany of America; a corporation
                                                       s.            under:            CCP 416.10 (corporation)                              CCP 416.60 (minor)-
                                                                              ~        CCP416•20.(defunct_corporation)                       CCP_416.70(conservatee)
                                                                                       CCP 416.40 (association. or partnership) 0            CCP 416.90 (authorized person)

          I             ~y • ,       .P      ''.M.f-        I
                                                                4.
                                                                              ~        other (Specify): Form Unknown
                                                                                  personal delivery on (date):        I'~ ,~~           I
                                                                     0~h                                                                                                           Paae 1 of 1
              Form Atlopled for Mandalory Use                                                 '   SUMMONS •                                              Code of Civil Procadure §§ 412.20, 465
                Judicial Council of Callfornla                                                                                                                             www.courYin/o.ca.gov
                SUM-100 [Rev. July 1, 2009]                                                                      '             .



                                                                                                                                                                                   Exhibit A
                                                                                                                                                                                   Page 10
              Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 11 of 36 Page ID #:11
      ~



                               Superior Court of California, County of Los Angeles


                                                                _..   ---.   .   .   .                        .   .   .-
  .           , .                                        .. .                                            .

                                     ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                            INFORMATION PACKAGE

 TH'E PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE AN EACH PARTY WITH THE:COMPLAINT:


                          must. serve~this ADR Information Package
                                                              ~    on any new parties named to.the action
 .CROSS-,COMPLAINANTS.
   ,.
   ,     ,, . ,                                              ..  ,
  with the cross=complaint:




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may,
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.


Advantaees of ADR
          •         Saves Time: ADR is faster than going to trial.
          •         Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
          •         Keeps Control (with the parties): Parties choose their ADR process and provider for voiuntary ADR.
          •         Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantaees of ADR
          • .       Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial. .
          •         No Public Trial: ADR does not pr.ovide a public trial or.a decision by a judge o.r jury.


Main Types of ADR:

          1. Negotiation: Parties often-talk with each other in person, or by phone or o.nline about resolving their case with a
             settlement agreement instead of a trial. If the parties have lawyers, .they will negotiate for their, clients.

          2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate:the
             strengths and weaknesses of their case, and works w'ith them to try to create a settlement agreement that is
             acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                            Mediation may be appropriate when the parties
                              •    want to work out a solution but need help from a neutral person. -
                              •    have.communication problems or strong emotions that interfere with resolution.
                            Mediation may not be appropriate when the parties
                              •    want a public trial and want a judge.orjuryto
                                                                             .   decide the outcome.
                              •                                                • of physical/emotional abuse.
                                   lack equal bargaining power or have a history



          LASC CIV 271 Rev. 01/20
          For Mandatory Use


                                                                                                                                   Exhibit A
                                                                                                                                   Page 11
    Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 12 of 36 Page ID #:12



                          ,...    "    -   ',ow
                                           H    to arrange.mediation in Los.Angeles County..       : , ...       °
                                                                  ,
   Mediation for civil cases is vo!untary and parties may se!ect any mediator they wish. Options inc!ude:

           a.   The Civil Mediation Vendor Resource List
                If all parties agi-ee to mediation; they may contact these organiiations to, request a"Resource List
                Mediation" for mediation at reduced cost or no cost (for se!ected. cases):
                                                                         .
                •   ADR Services, Inc. Case Manager patricia@adrservices.com (310) 201-0010. (Ext. 261) .. .
                •   JAMS, Inc. Senior Case Manager mbinder@iamsadr.com (310) 309-6204'.-
                • .: Mediation Center of Los Angeles (MCLA) Program Manager info@mediationLA:org (833) 476-9145
                          o      On!y MCLA provides mediation in,person,-by phone and byvideoconference.
                                                                                  :.

           These organizations cannot accept every case and they may decline cases at their discretion.
              Visit www.lacourt.org/ADR:Res.List for important information and.FAQs.before.contacting therri.: •'. :
              NOTE: This program does not accept family law, probate, or smell claims cases. -

           b.   Los Angeles County Dispute Resolution Programs .
                https://wdacs.!acounty.eov/programs/drp%
                    • ..Small c!aims, un!awful detainers (evictions) and, at the Spring Street.Courthouse,; limited civil: .
                           o Free; day- of- trial mediat!ons at the courthouse. No appointment needed.
                           o Free or low-costmediatio'ns before the da.y of trial.. :
                           o For free or Iow-.costOnline Dispute Resolution (ODR) by phone~or computer before the ..
                                                                                   -
                                day of.trial visit ~ .
                                http://wuvw.lacourt.or~/division/smallciaims/pdf/On!ineDisputeReso!ution Flyer-
                                      EnQSpan.pdf

           c. . Mediators and ADR and Bar organizations that:.provide mediation may.be found on the internet.. ."




    3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments t'o, the
       person who decides the outcome. In "binding" arbitration, the arb'itrator's decision is final; there is no rightto
       trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
       information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

    4. Mandatory Settlement Conferences (MSC): MSCs are ordered by the. Court and are often he!d c!ose to the trial
       date or on the day of trial. The parties and their attorneys meet with a judge or sett!ement officer wfio does not
        make a decision but assists the parties in eva!uating the strengths and weaknesses of the case and in negotiating
        a sett!ement. For information about the Court's. MSC programs for civil cases, vis.it
        http://www.lacourt.org/division/civil/CI0047.aspx

                                                                          .               .                                      ;•
Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm




LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                             2



                                                                                                                       Exhibit A
                                                                                                                       Page 12
     Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 13 of 36 Page ID #:13


                                                                                                   Reserved for ClerKs File Stamp
                  SUPERIOR COURT OF CALIFORNIA.
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                        FILED'
 Pomona Courthouse South                                                                                     COUrt of C'arfdtnia
                                                                                                   Ct3untpaf Lo;_sAngale.s
 400 Civic Center Plaza, Pomona, CA 91766
                                                                                                        02/'l 6!202'C
                   NOTICE OF CASE ASSIGNMENT                                                                     cffcr~fOc'~~°~~°~
                                                                                            ~y             J. Cbrtzalaz
                          UNLIMITED CIVIL CASE

                                                          .                         CASE.NUMBER:                                       ,

  Your case is assigned for all purposes to the judicia[ officer indicated below.   21 PSCV00120

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                    ASSIGNED JUIDGE                      DEPT             ROOM

         Gloria White-Brown                 J




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 02/17/2021                                                         By J. Gonzalez                                        , Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE 'ASSIGNIVIENT — UNLIMITED CIVIL CASE
LASC Approved 05/06                                                                                                                        Exhibit A
                                                                                                                                           Page 13
      Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 14 of 36 Page ID #:14


                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized .
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.
PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Looal Rules to the extent the' others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS                                                                                                                    . -
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints. shall be served within 60 days of filing and proof of setvice shall be f led within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross=
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUSCONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, alid expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive. motions, requested ..
form jury instructions, special jury instructions, and special jury ver.dicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and wiinesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required _
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party;
or if appropriate, on counsel for a party.

This is not a complete delineation of the Divisiorr 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction.. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a'complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of .,.
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be '
returned to an Independent Calendar'Courtroom for all purposes.




L.ACiv 190 (Rev 6/1a)       NOTICE OF CASE ASSIGNMENT -'UNLIMITED CIVIL CASE
LASC Approved 05/06                                                                                                             Exhibit A
                                                                                                                                Page 14
         Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 15 of 36 Page ID #:15
                                                                               21PSCV00120
                                 Assigned for all purposes to: Pomona Courthouse South, Judicial Officer: Gloria White-Brown
                                                                                                                                                           J. Gonzalez,Deputy Cle
Electronically FILED t y Superior Court of California, County of Los Angeles on 02/16/2021 04:30 PM Sherri R. Carter, Executive Officer/Clerk of Court, by


                 1 1     JASON R. BENDEL (State Bar No. 212774)
                        BENDEL LAW GROUP
                 2      11620 Wilshire Blvd., Suite 900
                        Los Angeles, CA 90025
                 3      Telephone: (310) 362-6110
                        Facsimile: (310) 317-7855
                 4      Email: jbendel@bendellaw.com

                 5      Attorneys for Plaintiffs
                        ROBERT GENOVA and DORA GENOVA
                 6

                 7
                                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
                 8
                                                                  FOR THE COUNTY OF LOS ANGELES
                 9

               10
                         ROBERT GENOVA, an individual; and                                            Case No.          2'1 PS GV 0 O'1 2 CI
               11        DORA GENOVA, an individual;
               12                                                      Plaintiff,                     COMPLAINT:                                   -

               13                   vs.                                                                     (1) BREACH OF CONTRACT; AND
                                                                                                            (2) BREACH OF GOOD FAITH AND
               14        GENERAL INSURANCE COMPANY OF                                                           FAIR DEALING
                         AMERICA; a: corporation; and DOES 1-30,
               15        inclusive,
               16
                                                                                                      DEMAND FOR NRY TRIAL
               17                                                      Defendants.
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                                -1-
                                                                              COMPLAINT FOR DAMAGES

                                                                                                                                                                     Exhibit A
                                                                                                                                                                     Page 15
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 16 of 36 Page ID #:16




   2                                                PARTIES

   3           1.      Plaintiff Robert Genova ("ROBERT") is an individual who, at all relevant times,

   4.   resided in the State of California, County of Los Angeles.

   5           2:       Plaintiff Dora Genova ("DORA") is an individual who, at all relevant times,

   6    resided in the State of California, County of Los Angeles. DORA and ROBERT are collectively

   7    hereafter.referred to as "PLAINTIFFS."

   8           3.      Defendant General Insurance Company of ' America ("GENERAL"), on

   9    information and belief, is an insurance company domiciled in New Hampshire with its principle

  10    place of business in New Hampshire, and which conducts business and sells insurance throughout

  11    the State of California, including in the County of Los Angeles. GENERAL is a wholly owned

  12    subsidiary of Safeco Insurance, which is a Liberty Mutual Company.

  13           4.      The true names and capacities; whether individual, corporate, associate, or

  14    otherwise of defendants DOES 1 through 30, inclusive, are unknown to. PLAINTIFFs who

  15    therefore sue these defendants by their .fictitious names. PLAINTIFFS are informed and believe,

  16    and on that basis allege, that each defendant designated herein.as a DOE is legally responsible in

  17    some manner for the events and happenings alleged in this complaint, and legally caused injury

  18    and damages to PLAINTIFFS.

  19           5:      Jurisdiction and venue is proper because the acts giving rise to PLAINTIFFS'

  20    complaint, including the communications between PLAINTIFFS and Defendants GENERAL and

  21    DOES 1 through 30 (collectively "DEFENDANTS") and the events giving rise to the insurance

  22    claim at issue, took place in the State of California, County of Los Angeles.

  23                                                    II.

  24                                     GENEI2AL ALLEGATIONS

  25           6.      PLAINTIFFS own and .live in a home located in San Dimas, California - (the .

  26    "RESIDENCE"). PLAINTIFFS and the RESIDENCE .are insured under an insurance policy.

  27    issued by DEFENDANTS, policy number OA4623304 ("POLICY"); which provides first party ,

  28    insurance for, among other things, sudden and accidental direct physical lass to the property.
                                                      -2-
                                           COMPLAINT FOR DAMAGES .

                                                                                                    Exhibit A
                                                                                                    Page 16
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 17 of 36 Page ID #:17




   1            7.     On or about August 8, 2020, a pipe burst in the. slab of the RESIDENCE, causing

   2   significant water damage (the "LOSS"). PLAINTIFFS discovered the water damage and reported

   3   the LOSS to DEFENDANTS.

   4            8.     In connection with repairing the water damage, the RESIDENCE's furnace needed

   5   to be removed. The furnace was functioning properly prior to .the LOSS. At least two contractors

   6   that have provided estimates to the PLAINTIFFS have concluded that the furnace cannot be

   7   reinstalled and needs to be replaced as part of the repairs because it is not safe.to. reinstall. andlor.

   8   the current code requires that the furnace not be reinstalled. The POLICY includes "Building

   9   Ordinance or Law Coverage." DEFENDANTS have unreasonably failed to agree to pay for the

  10   cost to replace the furnace. DEFENDANTS. have also unreasonably "lowballed" PLAINTIFFS.

  11   with respect to the overall cost of repair due to the LOSS.

  12            9.    As a result of the LOSS, PLAINTIFFS have been without hot water, heating or air.

  13   conditioning for months. PLAINTIFFS cannot relocate because they have two special needs

  14   children in the RESIDENCE who are attended to in the RESIDENCE.                        As a result of

  15   DEFENDANTS' unreasonable delay in handling the CLAIM and failure to pay the proper

  16   amount due under the POLICY, as of the filing of this . Complaint, over six months since the date

  17   of LOSS, PLAINTIFFS' RESIDENCE has not been repaired and PLAINTIFFS are still living

  18   without heating or air conditioning.

  19                                      FIRST CAUSE OF ACTION

  20                                          For Breach of Contract
  21                        (By PLAINTIFFS Against GENERAL and Does 1-30)
  22            10.   PLAINTIFFS incorporate herein by reference Paragraphs 1 through 9, inclusive,

  23   above.

  24            11.   PLAINTIFFS and DEFENDANTS entered into a contract for insurance when the

  25   POLICY was issued.

  26            12.   PLAINTIFFS paid the insurance premiums and otherwise. performed all duties,
  27   responsibilit'ies and conditions precedent under the contract.

  28            13.   The POLICY required DEFENDANTS to provide coverage for the damage to
                                               -3-
                                            COMPLAINT FOR DAMAGES

                                                                                                        Exhibit A
                                                                                                        Page 17
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 18 of 36 Page ID #:18




   1   PLAINTIFF's RESIDENCE.

   2            14.   DEFENDANTS breached the oontractual obligations under the POLICY by failing

   3   to pay for the entire cost to repair the water damage to the RESIDENCE covered by the POLICY.

   4            15.   DEFENDANTS' conduct was a substantial factor iri causing damage and injury to

   5   PLAINTIFF, including the costs to remediate the water damage to the RESIDENCE covered.

   6   under the POLICY for which DEFENDANTSW have not paid, but not less thaii $20;000.

   7                                    SECOND CAUSE OF ACTION

   8                    For Breach of the Covenant of Good Faith and Fair Dealing

   9                       (By All PLAINTIFF Against GENERAL and Does 1-30)

  10            16.   PLAINTIFFS incorporate herein by reference Paragraphs 1 through 15, inclusive;

  11   above.

  12            17.   In every insurance policy issued in the State of California, there, is an implied

  13   covenant of good faith and fair dealing that requires the insurer to act in a fashion so as not to

  14   disrupt or disappoint the expectations of each of its insureds.

  15            18.   DEFENDANTS breached the covenant of good faith and fair dealirig to the

  16   PLAINTIFFS. by their unreasonably failing to investigate the CLAIM, by failing to acicnowledge

  17   that the furnace needed to be replaced as a part of remediating the damage from the LOSS, by not

  18   conducting a thorough investigation to determine when and how the damage to the RESIDENCE

  19   occurred, by erroneously applying the wear and tear exclusion in the POLICY in a manner that

  20   put the insurance company's interests ahead of the policyholder's interest, and .by adjusting the

  21   CLAIM in a manner that caused PLAINTIFFS unnecessary emotional distress.

  22            19.   DEFENDANTS' conduct was a substantial factor in causing damage and injury to

  23   PLAINTIFFS, including the.unpaid covered costs to rem.ediate the damage to theRESIDENCE;

  24   the loss of use damages suffered by PLAINTIFFS, emotional distress damages, and attorneys'
                                                                                                            I
  25   fees incurred by PLAINTIFFS to obtain the benefits under the.POLICY denied from them.

  26            20.   In committing the foregoing acts, DEFENDANTS acted despicably with

  27   oppression, malice and with the intent to willfully harass, vex and annoy PLAINTIFFS with a

  28   reckless disregard of PLAINTIFFS' rights. .
                                                       -4-
                                           COMPLAINT FOR DAMAGES

                                                                                                  Exhibit A
                                                                                                  Page 18
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 19 of 36 Page ID #:19




   1                                       PRAYER FOR RELIEF

  .2          Wherefore, PLAINTIFFS pray for judgment against DEFENDANTS, and each of them,

   3   as follows:

   4          1.     For compensatory and general damages according to proof;

   5          2.     For special damages according to proof;                               :

   6          3.     For punitive damages according to proof;

   7          4.     For attorneys' fees and costs of suit herein; and.

   8          5.     For all other further relief as the Court deems just. .

   9                                    DEMAND FOR JURY TRIAL              .


  10          PLAINTIFFS hereby' demand a jury trial.

  11
                                                      BENDEL LAW.G OUP
  12

  13
                                                      By:
  14                                                                       Jason R. Bendel
                                                                        Attorney for Plaintiff
  15                                                               Robert Genova and Dora Geriova
  16
                                  .
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                       -5-
                                          COMPLAINT FOR DAMAGES

                                                                                                Exhibit A
                                                                                                Page 19
               Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 20 of 36 Page ID #:20

Electronically FILED bv Superior Court of California, County of Los Angeles on 02/16/A210~:3YPN11Arri R. Carter, Executive Officer/Clerk of Court, by J. Gonzalez,De{spty_§Ig6
             ATTORNEY OR PARTY          THOUT ATTORNEY (Name Stale Barnumber, andaddress):                                                                             FORCOURT US1= ONLY
               Jason R. Bendelw(State BarNo. 212`]74)
               BENDEL LAW GROUP
               11620 Wilsliire Boulevard, Suite 900
               Los Anf;eles, CA 90025
                   TELEPHONENO.: (310) 3 62=6110                                    FAxNO.: (310) 317-7$55
                                        cc
              ATTORNEY FOR (Name): Plaintill
            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS                         ANGELES
                STREETADDRESS: 400 Civil Center Plaza                                    .                         , .             .         •                             ,   .        .        , .   . . ,    . .
                                                                                                    •
                       MAILING ADDRESS: SamO
                   CITY AND ZIP CODE: Po1110na, CA           91766
                         BRANCH NAME: Ec1St JLlCliCial D1StriCt - POm011a COUrtllouSe
               CASE NAME:
               Robei-t Genova, et al. v. General lnsurance Com an of America
                                                                                                                                                     cnsE NUMaER:
                CIVIL CASE COVER SHEET                     Complex Case Designation
             []✓        Unlimited                  Limited                                                                                                      2`I F' S GV O0'1 2 ID
                                                                                   ~         Counter           ~         Joinder
                        (Amount                    (Amount
                                                                                                                                                     ' JuoGE:
                        demanded                   demanded is                     Filed with first appearance by defendant
                        exceeds $25,000)           $25,000 or less)                    (Cal. Rules of Court, rule 3.402)                               DEPT:
                                                                                                             1JGG IIIJIIUVtIVIIJ       vll    t./uyv    c~.                                             -
                                                       1[CIIIJ   I —u   uGIVVv I/IuJt    UC UVIIIilIGIGu


            1. Check one box below for the case type that best describes this case:
               A—uto Tort                                           Contract                                                           Provisionally Complex Civil Litigation
               r                                                    0     Breach of contracUwarranty (06)                              (CaI. Rules of Court, rules 3.400-3.403) -
               I_] Auto (22)
               0      Uninsured motorist    (46)                          Rule 3.740 collections (09)                                  0             Antitrust/Trade regulation (03)

               Other PI/PDlWD (Personal       Injury/Property       0     Other coilections (09)                                       0             Construction defect (10)
               DamageNVrongful Death) Tort.                               Insurance coverage (18)                                      0             Mass tort (40)
               ~      Asbeslos (04)                                 Q     Other contract (37)                                          0             Securities litigation (28)
               ~      Product liability (24)                        Real Property                                                                    Environmenta [/Toxic tort (30)
               ~      Medical malpractice (45)                      0     Eminent domain/Inverse                                       0             Insurance coverage ciaims arising from the
                                                                          condemnation (14)                                                          above listed provtsionally complex case
               0      Other PI/PD/WD (23.)
                                                                          Wrongful  eviction (33)                                                    types (41)
                Non-PI/PD/WD (Other)      Tort                      0
                                                                          Other real property (26)                                     Enforcement of Judgmerit
               0      Business tort/unfair business   practice (07) ~
                      Civil rights (08)                             Unlawful Detainer                                                                Enforcement ofjudgment (20)
               ~
               ~      Defamation (13)                                     Commercial (31)                                              Miscellaneous Civil Complaint
                   0       Fraud (16)                                          ~         Residential (32)                                            RICO (27)
                   ~    Intellectual property (19)                                  Drugs (38)                                         0             Other complaint (not specifred above) (42)
                   ~    Professional negligence (25)                          Judicial Review                                          Miscellaneous Civil Petition
                   0    Other non-PI/PD/WD tort (35)                          0     Asset forfeiture (05)                              =    Partnership and corporategovernance (21)
                   Employment                                                 0     Petition re: arbitration award (11)                =     Other petition (not specified,above),(43)
                   0    Wrongful termination (36)                                        Writ of mandate (02)
                   0       Other emplDyment (15)                  Other judlcial review (39)
            2. This case F I is       kI - I is not    comDlex under rule 3.400 of the California Rules of Court. If the case is ComDlex. mark the
               factors requiring exceptional judicial management:
               a. 0     Large number of separately represented parties        d. 0      Large number of witnesses
                   b.         Extensive motion practice raising difficult or novel                      e.          Coordination with related actions pending in one or.more courts
                              issues that will be time-consuming to resolve                                         iri other counties, states, or countries, or in a federal court
                   c. []      Substantiai amount of documentary evidence                                f, 0        Substantial postjudgmentjudicial supervision

             3. Remedies sought (check all that apply): a.0✓                           monetary     b. []          honinonetary; declaratory or injunctive relief                                ✓ punitive
                                                                                                                                                                                             c. [~
            4. rvumber of causes of action (specify): 2- Breach o.f Contract and'Breach of Good Faith aiid Fair Dealirig
             5. This case 0       is   0 ✓ is not a class action suit.
             6. If there are any known related cases, file and serve a notice of related case. (You                                          a Ls 'f rm CM-015.)

             oate: FebrLiai y 16, 2021
            ,lason R. 13enciel                                                                                      }

               • Piaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or eases filed
                 under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to 61e may result
                 in sanctions.
               • File this cover sheet in addition to any cover sheet required by (ocal court rule.
               • if this case is com,plex under rule 3.400 et seq. of the California Rules of Court, you mustserve a copy of this cover sheet on all
                 other parties to the action or proceeding.
               • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl:                                                           ene 1 or 2
             FormAdoptodforMandatoryuse                                                                                                                    Cal.RulesofCouil, rules2.30,3.220,3:400-3.403,3.740;
               Judicial Counal of Califamia            .
                                                                               CIVILCASECOVERSHEET                                               '                Cel. Stantlards of Judicial Admfnistratlon, std. 3,10.   .
               CM-010 [Rev. July 1, 20071                                                                                                              .                                        www.coudinlo.ca.pov



                                                                                                                                                                                                            Exhibit A
                                                                                                                                                                                                            Page 20
   Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 21 of 36 Page ID #:21


                                                                                                                                         CM-010
                                        INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, atong with your,first paper, the Civil Case Cover Sheet contained on page 1. This inforrnation will be used to compile ."
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must.check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case"type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 Is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 coflections case on this form means that it will be exempt from the. general .
time-for-service requirements and case management rules, unless a defendant files'a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obta.ihing a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this mtist be indicated by
completing the appropriate boxes in items 1 and 2. If a plainti.ff designates a case as complex, the cover sheet must,be served with the
complaint on all parties to the action. A defendant may flle and serve no later than the time of its first appearance a joinder. in the
plaintifPs designation, a counter-d esignation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
Auto Tor't                                       Contract                                           Provisionally Complex.Civil Litigation (Cal,
    Auto (22)—Personal Injury/Property              Breach of Contract/Warranty (06)                Ruies of Court Rules 3.400-3:403)
                                                        Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
        DamagelWrongful Death
                                                            Contract (not unlawful detainer              Construction Defect (10)
    Uninsured Motorist (46) (if the
                                                                  or wrongful eviction)                  Claims Involving Mass Tort (40)
        case involves an uninsured
                                                         ContractlWarranty Breach—Seller                 Securities Litigetion (28)
        motorist claim subJect to
                                                              Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
        arbitration, check this item "
           instead ofAuto)                               Negligent Breach of Contract/                   Insurance Coverage Clsims
                                                              Warranty                                       (arising from provisionally complex
Other PI/PD1WD (Personal Injury/
                                                         Other Breach of ContractlWarranty                   case type /isted above) (41)
Property DamagelWrongful Death)
                                                     Collections (e.g,, money owed, open             Enforcement of Judgment
Tort
                                                         book accounts) (09)                            Enforcement of Judgment (20)
     Asbestos (04)
                                                         Collection Case~eller Plaintiff                    Abstract•of Judgment (Out of
         Asbestos Property Damage                                                                               County)
         Asbestos Personai Injury/                       Other Promissory Note/Collections ..
                                                              Case                                          Confession of Judgment (non-
             Wrongful Death
                                                     Insurance Coverage (not provisionally                        domestic relations)
     Product Liability (not asbestos or
           toxiclenvironmental) (24)                     complexj (18)                                       Sister State Judgment
    Medical Malpractice (45) .                           Auto Subrogation                                    Administrative. Agency Award
         Medical Malpractice—                            Other Coverage                                         (not unpaid taxes)
                                                    Other Contract (37)                                      Petition/Certification of Entry of
               Physicians & Surgeons
                                                         Contractual Fraud                                      Judgment on Unpaid Taxes
         Other Professional Health Care
               Maipractice                               Other Contract Dispute                              Other Enforcement of Judgment
                                                                                                                  Case
    Other PI/PDMlD (23)                          Reai Property
                                                    Eminent Domain/Inverse .                         Misceltaneous Civil Complaint
         Premises Liability (e.g., slip
               and fall)                                 Condemnation (14)                              RICO (27)
         Intentional Bodily Injury/PDNVD            Wrongful Eviction (33) .                            Other Complaint (not speciried ,
                                                                                                             abobe) (42)
               (e.g., assault, vandalism)           Other Real Property (e.g.; quiet titie) (26).            Declaratory Relief Only
         Intentional Infliction of                      Writ of Possession of Real Property                  Injunctive Relief Only (non-.
               Emotional Distress                        Mortgage Foreclosure                                     harassment)
         Negligent Infliction of                         Quiet Title                                         Mechanics Lien
               Emotional Distress                        Other Real Property (not eminertt
                                                                                                             Other Commercial Complainf
         Olher PI/PD/WD                                   domain, IandlordRenant, or                             Case (non-torUnon-complex)
Non-PI/PD/WD (Other) Tort                                 foreclosure)                                       Olher Civii Complaint
    Business Tort/Unfair Business                Unlawful Detainer                                               (non-tort/noh-complex)
       Practice (07)                                Commercial (31)                                  Miscellaneous Civil Petition
   Civil Rights (e.g., discrimination,              Residential (32)                                    Partnership and Corporate
        false arrest) (not civil                    Drugs (38) (if the case involves illegal "               Governance (21)
        harassment) (08)                                 drugs, check this item; othenvise,             Other Petition (not specified
   Defamation (e.g., slander, Iibel)                     report as Commercial orResidential) "               above) (43)
          (13)                                   Judicial Revlew                                             Civil Harassment
    r~GuG (~ot                                      nsscr i~orrcuun tool                                     Workplace'Violence
   Intellectual Property (19)                       Petition Re: Arbitration Award (11)                      Elder/Dependent Adutt
   Professional Negligence.(25)                     Writ of Mandate (02)                                          Abuse
       Legal Malpractice                                 Writ—Administrative Mandamus .                      Election Contest
       Olher Professional Maipractice                    Writ—Mandamus on Limited Court                      Petition for Name Change
               (not medical or legal)                        Case Matter                                     Petition for Relief From Late
   Other Non-PI/PD/WD Tort (35)                          Writ—Other Limited Court Case                            Claim
Employment                                                   Review                                          Other Civil Petition
   Wrongful Termination (36)                        Other Judiciai Review (39)
   Other Employment (15)                                 Review of Health Officer Order
                                                         Notice ofAppeal—Labor
                                                            Commissioner Appeals
CM-010 tRev. July 1, 2007j
                                                               .                                                                          Pa ge 2 orz
                                                     CIVIL CASE COVER SHEET -



                                                                                                                                          Exhibit A
                                                                                                                                          Page 21
       Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 22 of 36 Page ID #:22


                                                                                                                                                                 .

 sHORTTITLe: Robert Genova, et al. v. General Insurance Company of America.                                 CASE NUMeER
                                                                                                                               21PscVoa1 20                          -   I



                                                CIVIL CASE COVER SHEET ADDENDUM AND
                                     STATEMENT OF LOCATION       :
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                                                                                                                          Court:
               This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior


                                                                                                          case type in
     Step 'I : After completing the Civil Case Cover Sheet (judicial Council form CM-010), find the exact
               Co{umn A that corresponds to the case type indicated in the Civil Case:Cover.Sheet.

                                                                                                      case. .
      Step 2: In Column B, check the box for the type of action that best describes the nature of the

      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
              chosen.
                                             Applicabte Reasons for Choosing Court Filing Location (Column C)

                                                                                           7. Location where petitioner resides.
1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.
2. Permissive flling in central distr'ict.                                                 B. Location wherein defendant/respondent functions wholly.

3. Location where cause of action arose.                                                  .9. Location where one or more of the parties reside,

4. Mandatory personal injury fiiing in North District.                                   10. Location of Labor Commissioner Office.
                                                                                         11. Mandatory filing location (Hub Cases — uhlav0ful detain&, limited
5. Location where performance required or defendant resides.                                                                                 ry).
                                                                                         non-collection, limited.collection, orperson.al inju.
6. Location of property or permanently garaged vehicle.




                                                                         : . :,:
                      . ..Case`Cover Stieet :,
                 : . Civi1                           .:                                   T Pe of Action•                                         A     Iicable Reasony;Y'
                                                                                                                                                                      s-
                                                                    ;
                                 o No: : '.
                           Cat'e9,.~1..                            ; .    ' ..           (Check`onlyone):;:.: ,r.,.. ::.: :`                          See:SCep3:Above`


                              Auto (22)              ❑    A7100 Motor Vehicle - Personal Injury/Property DamageNVrongful DeaCh                1, 4, 11 .
   o
   ~~o                                                                                                                                        1, 4,,11
   Q r--              Uninsured Motorist (46)        ❑    A7110 Personal Injury/Property DamagelWrongful peath — Uninsured Motorist


                                                     ❑    A6070 Asbestos Property Damage                                                      1, 11
                           Asbestos(04)
                                                     ❑    A7221 Asbestos - Personal InjuryNVrongful Death                                     1, 11
   -~' r-
       0
    o t=—                                                                                                                                     1, 4, 11
    o                  Product Liabiiity (24)        ❑    A7260 Product Liability (not asbestos or toxic/environmental)
   ~ 'qm
   (L
    ~o                                                                                                                                        1,•4, 11
    0  3                                             ❑    A72101 Medical Malpractice - Physicians & Surgeons
                     Medical Malpractice (45)                                                                                                 1, 4, 11
   ~ c                                               ❑    A7240, Other Professional Health Care Malpractice
   c
   o~ o
   ~                                                 ❑    A7250 Premises Liability (e.g., slip and, fall)                                     1, 4j.11
   a ~~                   Other Personal
                                                          A7230 Intentional Bodily InjurylProperty DamageNVrongful Death (e.g.,
                          Injury Property            ❑                                                                                        1, 4,11
   d E                                                                                                                                          .
                         Damage Wrongful                        assauit, vandalism, etc.)
                                                                                                                                              1, 4, 11
                            Death (23)               ❑    A7270 Intentional Infliction of.Emotional Distress
                                                                                                                                              1: 4, 11.
                                                     ❑    A7220 Other Personal Injury/Property DamageNVrongful Death




                                                    CIVIL CASE COVER SHEET ADDENDUM                                                        Local Rule 2:3
   LASC CIV 109 Rev. 12/18
                                                       AND STATEMENT OF LOCATION                                                             Page 1 of 4
   For Mandatory use

                                                                                                                                                               Exhibit A
                                                                                                                                                               Page 22
  Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 23 of 36 Page ID #:23



iORTTirLE: Robert Genova, et al. v. General Insurance Company of America                     CASE NUMBER



                                                                                                                                   C •Applicable
                                                                            , Type of Actiori ,                                 Reasoris - See Step 3"
              C•ivil Case Cover Sheet .
                     Gategory No.                                          =' (Check only orie)                                     ;• Above
             .-                                                                           • ..

                   Business Tort (07)      ❑   A6029 Other Commercial/BusinessTort (not fraud/breach of contract)               1, 2, 3


                    Civil Rights (08)      ❑   A6005 Civil Rights)Discrimination                                                1, 2, 3


                    Defamation (13)        ❑   A6010 Defamation (slander/libel)                                                 1, 2, 3.


                       Fraud (16)          ❑   A6013 Fraud (no contract)                                                        1, 2, 3


                                           ❑   A6017' Legal Malpractice                                                         1, 2, 3
           Professional Negligence (25)                                                                                         1, 2, 3
                                           ❑   A6050 Other Professional Malpractice (not.medical or legal)

                        Other (35)         ❑   A6025 Other Non-Personal Injury/Property Damage tort                             1., 2; 3


            Wrongful Termination (36)      ❑   A6037 Wrongful Termination                                                       1, 2, 3


                                           ❑   A6024 Other Employment Complaint Case                                            1, 2, 3
              Other Employment (15)
                                           ❑   A6109 Labor Commissioner Appeals                                                 10


                                           ❑   A6004 Breach of RentaULease Contract (not unlawful detainer or wrongfui          2.5
                                                     eviction)
           Breach of ContracU Warranty                                                                                          2, 5
                       (06)                ❑   A6008 ContractM/arranty Breach -Seller Plaintiff (no fraud/negligence)
                                                                                                                                1, 2, 5•
                 (not insurance)           ❑   A6019 Negligent Breach of ContractM/arranty (no fraud) .
                                                                                                                                1,2,5
                                           ❑   A6028 Other Breach of Contract/Warranty{not fraud or negligence)

                                           ❑   A6002. Collections Case-Seller Plaintiff                                         5, 6, .11
   R
                     Collections (09)
                                           ❑   A6012 Other Promissory NoteiCollections Case                                     5, 11
  0
  U                                                                                                                             5, 6, 11
                                           ❑   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt
                                                     Purchased on or after January 1, 2014

             Insurance Coverage (18)       m A6015: InsuranceCoverage (not complex)                                             1, 2,0 8


                                           ❑   A6009 Contractual Fraud                                                          1, 2, 3, :5
                   Other Contract (37)     ❑   A6031 Tortious Interference                                                      1, 2, 3.5

                                           ❑   A6027 Other Contract Dispule(nof breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

             Eminent Domain/Inverse                                                                                             2,6
                                           ❑   A7300 Eminent Domain/Condemnation                  Number of parcels
               Condemnation (14)
  m
                  Wrongful Eviction (33)   ❑   A6023 Wrongful Eviction Case                                                     2, 6


                                           ❑   A6018 Mortgage Foreclosure                                                       2,6

             Other Real Property (26)      ❑   A6032 Quiet Titie                                                                -2, 6

                                           ❑   A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,.6

           Unlawful Detainer-Commercial                                                                                         6, 11
                           (31)            ❑   A6021 Unlawful Detainer-Commeircial (not drugs or wrongful eviction) ,

           Unlawful Detainer-Residential                                                                                        6, 11
                                           ❑   A602Q Unlawful Detainer-Residential (not drugs or wrongful evictionj,
                           32
                   Unlawful Detainer-                                                                                           2, 6; 11
                                           ❑   A6020FUnlawful Detainer-Post-Foreclosure
                  Post-Foreclosure 34
           Unlawlul Detainer-Drugs (38)    ❑   A6022 Unlawful Detainer-Drugs



                                           CIVIL CASE COVER SI-iEET ADDENDUM                                                  Local Rule 2:3.
LASC Clv 109 Rev.12/1a                                                                                                          Page 2 of 4
                                               AND STATEMENT OF LOCATION
For Mandatory Use

                                                                                                                                              Exhibit A
                                                                                                                                              Page 23
     Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 24 of 36 Page ID #:24



oRr TiTLE: Robert Genova, et al. v. General Insurance Company of America                      CASE NUMBER

                                                                                                              2'1 P S GV O ID'1 20
                                                               y       •..          .
                        A t                            F                         . B                 •                         '' C Applicable,
              Civil'Case Cove~ Sheet                                          Type of Action` .'                   ,:` '     Reasons - See Step 3
                    Catego'ry"No,                ;ti                         (Checkonlyone)r        rx. ;~,         r;.•            Above
                                                                                                   z•

               Assel Forfeiture (05)        ❑   A6108 Asset Forfeiture Case                                                  2, 3, 6


            Petition re Arbitration (11)    ❑   A6115 Petition to Compei/ConfirmNacateArbitration ,                          2, 5


                                            ❑   A6151 Writ - Administrative Mandamus                                         2, 8

               Writ of Mandate (02)         ❑   A6152 Writ - Mandamus on Limited Court Case Matter                           2

                                            ❑   A6153 Writ - Other Limited• Court Case Review                                2


            Other Judicial Review (39)      ❑   A6150 Other Writ /Judicial Review                                            2.8


          Antitrust/Trade Regulation (03)   ❑   A6003. Antitrust/Trade Regulation                                            1; 2, 8


             Construction Defect (10)       ❑   A6007 Construction Defect                                                    1, 2, 3"

            Claims Involving Mass Tort      ❑   A6006 Claims Involving Mass                                                  1, 2, 8      :
                                                                              Tort
                       (40

             Securities Litigation (28)     ❑   A6035 Securities Litigation Case                                             1. 2. 8

                    Toxic Tort                                                                                               1, 2, 3, 8
                                            ❑   A6036 Toxic TorUEnvironmental
                Environmental (30)

           Insurance Coverage Claims        ❑   A6014 insurance Coverage/Subrogation (complex case only)                     1, 2, 5, 8
             from Complex Case (41)

                                            ❑   A6141 Sister State Judgment
                                            ❑   A6160 Abstract of Judgment                                                   2,6

                                            ❑   A6107 Confession of Judgmerlt (non-domestic relations) ..                    2, 9
                      Enforcement
                    of Judgment (20)        ❑   A6140 Administrative AgencyAward (not unpaid laxes)                          2,8

                                            ❑   A6114 Petition/Certiflcate for Entr/ of Judgment on Unpaid Tax .             2,8

                                            ❑   A6112 Other Enforcement of Judgment Case                                     2, 8, 9


                       RICO (27)            ❑   .A6033 Racketeering (RICO) Case                                              1, 2; 8

                                            ❑   A6030 Declaratory Relief Only                                                1, 2, 8

                                            ❑   A6040 Injuncti4e Relief Only (not domesticlharassment)                       2, 8
                Other Complaints
            (Not Specified Above) (42)      ❑   A6011 Other Commercial Complaint Case (non-torUnon-complex)                  1, 2.8
 ~    ≥
      U                                     ❑   A6000 Other Civii Complaint (non-tort/non-complex)                           1, 2, 8

              Partnership Corporation                                                                                        2,8
                                            ❑   A6113 Partnership and Corporate Govemance Case
                 Governance (21)

                                            ❑   A6121 Civil Harassment Wilh Damages                                          -2, 3, 9

                                            ❑   A6123 Workplace HarassmentUV'ith Damages                                     2, 3, 9
                                            0   AFj124 F_Ider/rJeOendent Adult Abuse Case With qamaqes                       2. 3, 9
                Other Pe[itl0ns (NUl
               Specified Above) (43)        ❑   A6190 Election Contest                                                       2
 ~ U                                        ❑   A6110 Petition for Change of Name/Change of Gender                           2,7
                                            ❑   A6170 Petition for. Relief from Late Claim Law                               2, 3, 8
                                            ❑   A6100 Other Civil Petition                                                   2,9




                                            CIVIL CASE COVER SHEET ADDENDUM                                                Locai Rule 2.3
LASC CIV 109 Rev. 12/18
                                               AND STATEMENT OF LOCATION                                                     Page 3 of 4
For Mandalory Use

                                                                                                                                          Exhibit A
                                                                                                                                          Page 24
     Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 25 of 36 Page ID #:25



 sHORT TiTLE: Robert.Genova, et al. v. General Insurance Company of America                   CASE NUMBER




Step 4: Statement of Reason and Address.: Chec•k the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location,:including zip code.
        (No address required for class action cases).

                                                                                ADDRESS:                                           .    ~

   REASON:                                                                                          416 Paseo Gracia

       1. L-1 2. "[ -, 3. D 4. Cr.l 5. t16.. ~Li 7. 0 8. (::1 9. k 10. Ij 11.



   CITY:                                            STATE:        ZIP CODE:                                 •


   San Dimas                                       CA            91773

                                                                                       East .ludicial                     District"of
Step 5: Certification of Assignment: I certify that this case is properly filed in the
        the Superior Court of California, County of Los Angeles [Code Civ. Proc.,    §392  et  seq.,  and Local Rule 2.3(a)(1)(E)].




                  16, 2021
  Dated: February
                                                                                           (SIGNATURE:OF ATTORNEY/FILING,PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the'Clerk.
       3,    Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).

       5, Payment in full of the filing fee, unless there is court order for waiver,, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010,. if the plaintiff or petitioner is a.
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents.to be conformed by the Clerk. Copies of the cover sh:eet and this addendum.
          must be served along with the summons and complaint, or other initiating p.leading. in the case.




                                                  CIVIL CASE COVER SHEET ADDENDUM                                             Local Rule 2.3
  LASC CIV 109 Rev. 12/18                                                                                                         Page 4 of4
                                                     AND STATEMENT OF LOCATION
  For Mandatory Use

                                                                                                                                            Exhibit A
                                                                                                                                            Page 25
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 26 of 36 Page ID #:26




                       EXHIBIT B
                                                                          Exhibit B
                                                                          Page 26
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 27 of 36 Page ID #:27




                                                                          Exhibit B
                                                                          Page 27
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 28 of 36 Page ID #:28




                                                                          Exhibit B
                                                                          Page 28
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 29 of 36 Page ID #:29




                       EXHIBIT C
                                                                          Exhibit C
                                                                          Page 29
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 30 of 36 Page ID #:30


  From:             Moreno, Desiree on behalf of Moreno, Desiree <Desiree.Moreno@libertymutual.com>
  To:               sapipCLMEZ4
  Subject:          Claim#:043293907-01 - Inbound: {EXTERNAL} Fw: GENOVA: 1416 Paseo Gracia, San Dimas, CA 91007
  Date:             Tuesday, October 6, 2020 5:30:24 PM
  Attachments:      ALEX - 1416 Paseo Gracia San Dimas repair bid.pdf




 From: D G <dsgenova@yahoo.com>
 Sent: Tuesday, October 6, 2020 5:57:50 PM
 To: Moreno, Desiree <Desiree.Moreno@libertymutual.com>
 Subject: {EXTERNAL} Fw: GENOVA: 1416 Paseo Gracia, San Dimas, CA 91007

 oct. 1, emai

 ----- Forwarded Message -----
 From: D G <dsgenova@yahoo.com>
 To: Desiree Moreno <desiree.moreno@libertymutual.com>
 Sent: Thursday, October 1, 2020, 04:15:12 PM PDT
 Subject: GENOVA: 1416 Paseo Gracia, San Dimas, CA 91007

 Good Afternoon Desiree,

 1. I have attached the bid of the contractor I want to go with.

 2. The check you sent, is that for Rainbow International/Hacienda?

 3. What is going to happen to "my furniture" that is in storage somewhere here in San Dimas?

 My current concern is Time, winter is going to be here pretty quick. It already getting cold at night and in
 the morning. Please remember we have not had a water heater or A/C heating unit since Aug. 8th, it will
 be 2 months, October 8th. We really need to jump on getting us back into a humane living situation asap.

 Maybe we can talk tomorrow, but for today, here is his bid.

 Thank you for your time and patience.

 Respectfully,
 Dora Genova
 626-201-1881




                                                                                                                   Exhibit C
                                                                                                                   Page 30
                                                                                                             1 of 2
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 31 of 36 Page ID #:31
 CASCO COAST TO COAST CONSTRUCTION, INC.
 General Contractor License# 563542                                                   Email Cascocoast2coast@AOL.com
 13630 Imperial Hwy Santa Fe Springs CA 90670                                                    Bus.(562) 921-4567
                                                                                                 Fax (562) 623-0162

 Proposal submitted to:                                                             September 30, 2020
 Name: Dora Genova
 Property Address: 1416 Paseo Gracia San Dimas CA 91773

 This estimate is based on Casco Coast to Coast Construction Inc. careful evaluation of conditions as they
 existed at this time, of visible and accessible areas of the property.

 HVAC
 Reinstall the existing up-flow furnace that was removed by others during the remediation process. If any
 furnace parts were lost or damaged during the removal of the furnace we will have to submit a change order
 for the additional parts and labor.

 Existing furnace to be reinstalled at same location in garage as before and recharge system as needed.

 Please be advised since we did not remove the unit, we are not aware of the working condition of the existing
 HVAC system. This pro        

 Water Heater
 Reinstall the existing water heater that was removed by others during the remediation process. We will supply
 new water heater straps, sediment trap, venting, gas shut off valve, gas flex line and bonding of water heater.
 Existing water heater to be reinstalled at same location in garage as before. New water heater is not included.

 Platform
 Reconstruct wood platform that accommodates furnace and water heater located in garage. The platform was
 taken apart by others during the remediation process.

 Drywall
 Install new 5/8 drywall at garage firewall where it was removed during the remediation process. Fire tape and
 texture new drywall to match existing as close as possible.

 Install new ½ drywall and ½ green board at family room bar walls and ceiling where it was removed during
 the remediation process. Tape and texture to match existing as close as possible.

 Carpentry
 Construct and install new bar sink cabinet and counter top to match previous bar sink cabinet and counter top
 as close as possible. The previous bar sink cabinet and counter top were water damaged and removed during
 the remediation process.

 Install new 3 inch base moulding in family room, kitchen, living room, pantry, dining room and downstairs
 hallway before installing the new flooring.

 Install new base shoe moulding over the new LVT Plank flooring

 Flooring
 Install new moisture resistant glue down LVT Planks in living room, kitchen, pantry, family room, dining
 room and two sets of stairs.

 Paint
 Prime all new patched walls in garage and paint white.

 Prime all new patch walls and ceiling in family room and paint walls, ceilings and mouldings of downstairs
 areas only. Homeowner to select colors. This proposal is for a 3 tone paint. All downstairs ceilings to be the
 same color and all the walls to be the same color and doors and moulding to be the same color.
                                                                                                          Exhibit C
                                                                                                          Page 31
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 32 of 36 Page ID #:32
                                                                                                         2 of 2




 Plumbing
 Supply and install new top mount stainless steel single bowl sink, new bar sink chrome finish faucet, (2) angle
 stops, (2) supply lines, (1) strainer and ABS under sink drain hook ups.

 Note: Please be advised that none of the above work can be started until the slab leak has been repaired. This
          

 The above work will be performed in a workmanlike manner for the sum of $34,601.00

 Terms and conditions:
  The work area will be occupied by Casco Coast to Coast Construction, Inc. personnel only.
  Permits and Administrative fees are not included
  Repairing any plumbing or electrical is not included
  The designated work area will be off limits to unauthorized personnel during construction.
  Owner to provide water and electricity as needed.
  Site security to be provided by owner.
  Pricing does not include removal of hazardous waste or materials.
  Casco Coast to Coast Construction, Inc. will remove and dispose of construction debris caused by Casco
    Construction scope of work.
  This estimate is based on our evaluation and does not include additional labor and materials. Which, may
    be required should unforeseen problems, such as vandalism, earthquakes, fires or adverse weather
    conditions arise after the work has begun.

 Any alteration or deviation from the above specification involving extra cost of material or labor will be
 executed only upon written orders for same, and will become an extra charge over the sum mentioned in this
 contract. All agreements must be in writing.

 This price is contingent upon acceptance of the entire proposal as stated, and is only valid for a period of 30
 days from the date of reception.

 If you have any questions, please do not hesitate to contact us at (562) 921-4567 office or (562) 755-3820 cell

 Sincerely,
 Alex Casco




                                                                                                         Exhibit C
                                                                                                         Page 32
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 33 of 36 Page ID #:33




                       EXHIBIT D
                                                                          Exhibit D
                                                                          Page 33
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 34 of 36 Page ID #:34


  From:           Moreno, Desiree on behalf of Moreno, Desiree <Desiree.Moreno@libertymutual.com>
  To:             sapipCLMEZ2
  Subject:        Claim#:043293907-01 - Inbound: leak detection and access
  Date:           Friday, October 16, 2020 10:35:53 AM
  Attachments:    Rene"s Plumbing - Bid 10-14-2020.pdf




 From: D G <dsgenova@yahoo.com>
 Sent: Thursday, October 15, 2020 4:45:22 PM
 To: Moreno, Desiree <Desiree.Moreno@libertymutual.com>
 Cc: renesplumbing1@verizon.net <renesplumbing1@verizon.net>
 Subject: {EXTERNAL} GENOVA: Plumbing Bid

 Good Morning Desiree,

 I have attached the plumbing bid. Please contact the new plumber if you should have any questions.

 Respectfully,
 Dora Genova




                                                                                                      Exhibit D
                                                                                                      Page 34
Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 35 of 36 Page ID #:35




                                                                          Exhibit D
                                                                          Page 35
                                                                         Case 2:21-cv-02441-AB-GJS Document 1 Filed 03/19/21 Page 36 of 36 Page ID #:36




                                                                               1                                PROOF OF SERVICE
                                                                               2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                               3       At the time of service, I was over 18 years of age and not a party to this
                                                                                 action. I am employed in the County of Los Angeles, State of California. My
                                                                               4 business address is 707 Wilshire Boulevard, Suite 4000, Los Angeles, California
                                                                                 90017-3623.
                                                                               5
                                                                                       On March 19, 2021, I served true copies of the following document(s)
                                                                               6 described as GENERAL INSURANCE COMPANY OF AMERICA’S NOTICE
                                                                                 OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441; DECLARATIONS
                                                                               7 OF RINA CARMEL AND DESIREE MORENO AND EXHIBITS THERETO
                                                                                 on the interested parties in this action as follows:
                                                                               8
                                                                                       Jason R. Bendel, Esq.                       Attorneys for Plaintiffs ROBERT
                                                                               9       Bendel Law Group                            GENOVA and DORA GENOVA
                                                                                       11620 Wilshire Blvd., Suite 900
                                                                              10       Los Angeles, CA 90025
                                                                                       Telephone: (310) 362-6110
ANDERSON, MCPHARLIN & CONNERS LLP


                                    TEL (213) 688-0080 • FAX (213) 622-7594




                                                                              11       Facsimile: (310) 317-7855
                                    LOS ANGELES, CALIFORNIA 90017-3623
                                     707 WILSHIRE BOULEVARD, SUITE 4000




                                                                                       Email: jbendel@bendellaw.com
                                                                              12
                                                                                       BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court
                                                                              13 order or an agreement of the parties to accept service by e-mail or electronic
                                                                                 transmission, I caused the document(s) to be sent from e-mail address
                                                    LAWYERS




                                                                              14 ayh@amclaw.com to the persons at the e-mail addresses listed in the Service List. I
                                                                                 did not receive, within a reasonable time after the transmission, any electronic
                                                                              15 message or other indication that the transmission was unsuccessful.
                                                                              16       I declare under penalty of perjury under the laws of the United States of
                                                                                 America that the foregoing is true and correct and that I am employed in the office
                                                                              17 of a member of the bar of this Court at whose direction the service was made.
                                                                              18        Executed on March 19, 2021, at Los Angeles, California.
                                                                              19
                                                                              20
                                                                                                                            Angela Y. Hutchens
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

  2340049.1 05472-208                                                                                         GENERAL’S NOTICE OF REMOVAL
